UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For transition period , to . Commission file number:000-23402 AQUENTIUM, INC. (Exact name of registrant as specified in its charter) Delaware 11-2863244 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 571 Crane Street Building A Perris, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (951) 674-9200 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The aggregate market value of the voting and non-voting common equity of 16,657,403 shares held by non-affiliates computed by reference to the price at which the common equity was last sold as of December 21, 2012was $533,037. The number of shares outstanding of the registrant’s common stock, as of December 26, 2012, was 56,957,403. Documents incorporated by reference:None TABLE OF CONTENTS PART I Item 1: Business 4 Item 1A: Risk Factors 10 Item 2: Properties 11 Item 3: Legal Proceedings 11 Item 4: Mine Safety Information 11 PART II Item 5: Market for Registrant’s Common Equity, Related Stockholder Mattersand Issuer Purchases of Equity Securities 12 Item 6: Selected Financial Data 13 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 15 Item 8 Financial Statements and Supplementary Data 15 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A (T): Controls and Procedures 16 Item 9B: Other Information 16 PART III Item 10: Directors, Executive Officers and Corporate Governance 17 Item 11: Executive Compensation 18 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13: Certain Relationships and Related Transactions, and Director Independence 20 Item 14: Principal Accounting Fees and Services 21 PART IV Item 15: Exhibits, Financial Statement Schedules 22 Signatures 23 2 In this annual report references to “Aquentium,” “we,” “us,” and “our” refer to Aquentium, Inc. and its subsidiaries. FORWARD LOOKING STATEMENTS The Securities and Exchange Commission (“SEC”) encourages companies to disclose forward-looking information so that investors can better understand future prospects and make informed investment decisions.This report contains these types of statements.Words such as “may,” “expect,” “believe,” “anticipate,” “estimate,” “project,” or “continue” or comparable terminology used in connection with any discussion of future operating results or financial performance identify forward-looking statements.You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.All forward-looking statements reflect our present expectation of future events and are subject to a number of important factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. 3 PART I ITEM 1:BUSINESS General Development of Business Aquentium, Inc. was incorporated in the state of Delaware in April 1987 as Arnex Investment Group, LTD.The corporation name was changed to WaterPur International, Inc. in 1997.On April 2, 2002, WaterPur International entered into an agreement to acquire Aquentium, Inc., a Nevada corporation incorporated on April 30, 2001.The transaction was treated as a reverse acquisition and Aquentium, Inc. became the accounting survivor.On May 7, 2002, WaterPur International changed its name to Aquentium, Inc. Description of Business Since 2002, Aquentium, Inc. has been structured as a holding company that seeks to acquire or invest in viable green technologies.Our current operations consist of sales and marketing of our ozone equipment and marketing distributorships for the resale of our ozone equipment to food and beverage processors. The company is also seeking water purification projects that will utilize the ozone technology. We also are manufacturer of structural insulated panels (SIPs) for commercial and residential buildings. In addition, we are seeking waste to energy projects and solar energy projects throughout the United States and internationally. .We are also a holding company for six wholly-owned subsidiaries, which are development stage companies without commercial operations.Our management serves both as a financial and professional business partner for our subsidiaries.Our role is to improve each subsidiary’s access to potential capital, help them benefit from the economics of scale through the consolidation of administrative functions, and to provide universal access to the financial and management expertise of each subsidiary's corporate personnel. We continue to identify, locate and evaluate additional acquisitions.Our focus for the next twelve months will be to obtain additional funding to develop and expand our marketing and manufacturing operations and new projects. Our success will depend on our ability to obtain funding through equity and/or debt transactions.However, we will encounter substantial competition for the limited financing that will be available in the market place.If we are unable to obtain financing, then we will likely delay further business development of any of our products, marketing and other projects and joint ventures.Potential investors must recognize that we have limited capital available for the development of our business plan and all risks inherent in a new and inexperienced enterprise are inherent in our plan to launch operations. 4 Products, Equipment and Services Ozone Equipment Aquentium is a manufacturer of ozone sanitation and water purification equipment that is marketed worldwide by the Company and through distributors. Our ozone equipment is designed to improve food safety and improve the work environment for food and beverage processing plants. It also may be used for water purification. In addition to selling directly, Aquentium plans to rely upon distributor agreements with third parties to sell and market our ozone equipment throughout the world.Generally, our distributor agreements provide that the distributor has an exclusive or non-exclusive marketing right in a specific geographical market and we agree to pay the distributor a discount based on each sale.As of the date of this filing we have not recorded revenues from any distributor agreements. The Food and Drug Administration approved ozone in bottled water in 1982 and granted a petition for use with fruits, vegetables, meat and poultry in June 2000.The Environmental Protection Agency allows use of ozone with no reporting or record keeping.The United States Department of Agriculture approved ozone as organic under the USDA Organic Rule in 2000. Ozone is a gas composed of three oxygen atoms in an unstable and highly reactive form.Ozone naturally tends to seek its normal state, exhibiting a short half-life as it reverts to oxygen fairly rapidly.Ozone is dissolved into water at precise concentrations for use as a safe spray disinfectant.The solution kills pathogens and controls a broad spectrum of food borne and waterborne microorganisms.Our ozone technology is an all-natural solution that reduces or eliminates E. Coli 0157:H7 and other bacteria and viruses in processing plants for meat, poultry, seafood, fruit, vegetable and beverages.Ozone does not react with organic matter, thus, it leaves no residue in the water or on the product, does not form any toxic byproducts and the water in which it is delivered can be filtered and reused.This means no change in color or flavor results from the ozone treatment, unlike chlorine treatment.In addition, ozone is unique in that it can be generated onsite from ambient air and on demand with no storage required.It is an effective sanitizing agent that's economically produced and remarkably effective in applications involving food processing and equipment sanitizing.Ozone technology is replacing conventional sanitation techniques such as chlorine, steam or hot water. Ozone applications include water treatment, plant sanitation, food processing, and air treatment.Our ozone equipment is designed to improve the work environment for food and beverage processing plants as well as in schools, hospitals and hotels.We are currently seeking global distributors and/or joint venture partners to market this product in the United States and internationally . Our current line of ozone equipment includes air systems and water systems. Our water systems can be built to process up to 1500 gpm.We also manufacture mobile wash down units that can be used by hospitals, hotels, schools, restaurants, and food or beverage processors. 5 Structural Insulated Panels Housing System In September 2006, Aquentium opened a manufacturing facility for structural insulated panels (“SIP’s”). Any manufacturing of the panels is done based on orders. Aquentium does not stock inventory. We expect to grow this business through sales of panels to distributors or general contractors. Aquentium’s SIP’s can be used for both commercial and residential buildings.SIP’s are building panels for floors, walls and roofs, and consist of a thick core of rigid insulation sandwiched between two skins and bonded together with a structural adhesive.The skins range from 0.026 to one inch thick and common materials used for the skins are fiber-cement, aluminum, oriented strand board, plywood, and drywall.This composite construction forms a monolithic pre-stressed element with steel I-Beam properties.An I-Beam has two flanges, where a SIP has the skins and a web.The flange of an I-Beam is a small percentage of the I-Beam, but in a SIP the web (the foam) is up to 100% of the flange (skin).The insulating core and two skins are flimsy and insubstantial by themselves, but when combined properly, the stressed skin principle transforms these elements into a rigid construction panel that requires no wood studs for structural support.When a force is exerted on a SIP or an I-Beam, one surface is under compression while the opposite side is under tension.The I-Beam will eventually give out, twist and bend well before the SIP will do so.In our testing, SIP’s usually do not reach a total structural failure.They do reach failure points, and then the loads can be built back up to a subsequent failure point without a total, non-supportive failure point.Comparing the same tests on steel, lumber or block; when these materials reach a failure point they are destroyed.The steel is bent, the lumber splinters and breaks, and the blocks implode and crumble; all resulting in a total structural failure. Our SIP building system includes: 1. Orient strand board laminated to an expanded polystyrene insulation core. 2. Installation instructions (SIP panel layouts), and installation guide. 3. Option to receive "site advisory service" to assist in an installation. We offer a "Ready to Assemble" (RTA) option – The RTA process reduces construction time and improves efficiency.We can manufacture SIP’s to the customer’s exact specifications and then deliver them to the location as a ready-to-assemble building system. On August 18, 2008, Aquentium signed a business development agreement with Megaros, Inc.Under the terms of the agreement Megaros will receive commissions related to building contracts using our SIP’s.As of the date of this filing we have not paid any commissions related to this agreement and we do not foresee any future business from Megaros, Inc. Deployable Housing Our SIP’s are an integral part of the deployable housing structures we offer which are based upon a standard shipping container.Our current focus is on obtaining funding to launch manufacturing and then market deployable housing internationally.Aquentium uses a process in which new or decommissioned standard shipping containers can be used as housing or building structures.Aquentium's design incorporates SIP’s inside the shipping container in order to provide better insulation for those working or living in the container building structure.For emergency applications, Aquentium can offer a solution that includes a 20 or 40 foot shipping unit.One application uses a standard 20 x 8 foot or 40 x 8 foot container for living or office space.A second application allows for three times the normal space of a container, transforming the container into a rapidly deployable, expandable and versatile shelter, home or office.However, the market appears to be much greater for the non-expandable units and because of this, Aquentium intends to focus on building container structures that do not have the expanding feature. Once the structure has fulfilled its need in one location, it can be refolded and transported to another location.These container units are designed to accommodate not only housing applications but can also be offered as shelter for services such as deployable hospitals, stores, food commissaries, and a variety of other applications.Since the housing or office units are developed from an industry standard shipping container, they can be quickly transported to any area in time of need.The unit stacks seamlessly with other containers on transport ships and can be easily placed onto trucks or trailers for transportation purposes.Our primary markets for these structures are the low cost, mass-housing market or commercial buildings. 6 New Projects Waste-to-Energy Projects In January 2009, we announced that the company was pursuing waste-to-energy projects internationally as well as domestically. The waste-to-energy projects will vary in costs based on the amount of MSW to be processed. As of the date of this filing, we have signed to Power Purchase Agreements (PPA) with Municipalities in China. Both of these projects are contingent of Aquentium receiving financing to build the facilities. Our initial projects in China are projected to cost approximately $200 million (US). We would generate revenues based on the sale of electricity to each municipality. Each (PPA) is for 30 years. Waste-to-energy projects are important because consumption habits of modern consumer lifestyles are causing a huge worldwide waste problem.Having overfilled local landfill capacities, many first world nations are now exporting their refuse to third world countries.We believe this approach to waste management is having a devastating impact on ecosystems and cultures throughout the world.The enormous increase in the quantity and diversity of waste materials generated by human activity and their potentially harmful effects on the general environment and public health, have led to an increasing awareness about an urgent need to adopt scientific methods for safe disposal of wastes. Aquentium intends to focus on new technologies to recycle waste by generating electricity from landfill waste and pollution.While there is an obvious need to minimize the generation of wastes and to reuse and recycle them, the technologies for recovery of energy from wastes can play a vital role in mitigating the problems. Aquentium’s Subsidiaries H.E.R.E. International, Inc.:In November 2004, Aquentium acquired the exclusive worldwide manufacturing and marketing rights for a patent related to a containerized habitable structure that can be transformed into a rudimentary home in the case of disaster.This patent is the basis for our deployable housing.In November 2006, the exclusive license converted to a non-exclusive license under the terms of the agreement.The licensing agreement provides that the worldwide manufacturing and marketing rights granted to Aquentium also include all future developments of products, trademarks, copyrights, patents and other intellectual property pertaining to the original patent.Patents and certain other intellectual property shall be negotiated for a fee and used on a case by case basis.This agreement expires simultaneously with the expiration of the patent or any extension or deviation of the patent. In April 2006, Aquentium incorporated H.E.R.E International, Inc. in the state of Colorado.“H.E.R.E.” stands for Housing & Emergency Relief Efforts.This subsidiary was incorporated to market and manufacture our deployable housing structures.Although the company receives numerous inquiries on this product, this business will only become operational with orders of 50 units or more to start. As of September 30, 2012, this subsidiary does not have business operations. Aquentium de Mexico: On October 24, 2007, we incorporated Aquentium de Mexico, in the country of Mexico. This wholly-owned subsidiary was formed to do business in Mexico in the area of low cost housing. We are currently are seeking housing and alternative energy business in Mexico. As of September 30, 2012, this subsidiary does not have any operating business operations. 7 New American Energy, Inc.:In December 2003, Aquentium acquired Charis Energy Development, Inc. and subsequently changed the name of the company to New American Energy. This business seeks solutions in the alternative energy sector. New American Energy is going to be the Aquentium subsidiary that specializes in the production of algae bio-fuels. This subsidiary is seeking capital in order to be able to validate the production of an algae prototype system at a major university. As of September 30, 2012, this subsidiary does not have business operations. Canby Group:In September 2002, Aquentium acquired Canby Group Inc.Canby Group is an entertainment development stage company.The business plan for this subsidiary is to acquire operating companies or projects within the entertainment industry or sector which may have products to license or distribute.As of September 30, 2012, this subsidiary does not have business operations. Environmental Waste Management, Inc.:In January 2004, Aquentium acquired Environmental Waste Management, Inc.This subsidiary has an operational Styrofoam recycling machine that condenses Styrofoam into blocks at a ratio of 20-1.As of September 30, 2012, this subsidiary does not have business operations. Aquentium Solar Inc.: In August 2002, Aquentium acquired USA Public Auction, Inc. The name of this company was recently changed to Aquentium Solar. This company will focus on developing solar energy projects in the USA and internationally. As of September 30, 2012, this subsidiary does not have business operations. Aquentium’s Joint Ventures Aquentium Hong Kong, Ltd.:In March 2004, Aquentium formed Aquentium Hong Kong, Ltd. as a 50% joint venture with Mr. Chak Cheuk Kau, an individual who resides in Hong Kong.The parties agreed that Aquentium-Hong Kong will market and sell Aquentium’s products and/or services in Asia for a period of 10 years.Aquentium Hong Kong is focused on marketing our ozone technology in Asia and finding potential acquisitions for Aquentium in Asia. Other Business Opportunities Our business plan is to seek, investigate, and, if warranted, acquire business opportunities which are profitable, or we anticipate will become profitable.The selection of a business opportunity is complex and extremely risky and will be made by management in the exercise of its business judgment; however, our executive officer is not a professional business analyst.(See Part III, Item 10, “Directors and Executive Officers,” below).We cannot assure you that we will be able to identify and acquire a business opportunity which will ultimately prove to be beneficial to us and our stockholders. Our management has discretion in seeking and participating in a business opportunity, subject to the availability of such opportunities, economic conditions and other factors.We anticipate that business opportunities will come to our attention through prior personal and business relationships.Also, our search for business opportunities will not be limited to any particular geographical area or industry and may include both the United States and international companies. 8 A decision to participate in a specific business opportunity may be made upon our management’s analysis of the following factors: • Quality of the business opportunity’s management and personnel; • Potential for growth and profitability; • Capital requirements and anticipated availability of required funds to be provided by us or from operations, through the sale of additional securities, through joint ventures or similar arrangements, or from other sources; • The anticipated acceptability of the business opportunity’s new products or marketing concept; • The merit of its technological offerings or changes; • The perceived benefit that it will derive from becoming a publicly held entity; and, • Numerous other factors which are difficult, if not impossible, to analyze through the application of any objective criteria. In many instances, we anticipate that the historical operations of a specific business opportunity may not necessarily be indicative of the potential for future operations because of the possible need to substantially shift marketing approaches, significantly expand or change product emphasis, change or substantially augment management, or the necessity to make other changes.We will be dependent upon the owners of any business opportunity to identify problems which may exist and to implement, or be primarily responsible for the implementation of, required changes. It is possible that the range of business opportunities that might be available for consideration by us could be limited by impact of the SEC regulations regarding the purchase and sale of “penny stock.”Our common stock is thinly traded and we cannot assure you that a market will develop or that a stockholder ever will be able to liquidate his/her/its investment without considerable delay, if at all.If an active market develops, our shares will likely be subject to the rules of the Penny Stock Suitability Reform Act of 1990. The liquidity of penny stock is affected by specific disclosure procedures required by this Act.(See Part II, Item 5, “Market Information,” below, for further details.) We cannot predict the manner in which we may participate in a business opportunity.Specific business opportunities will be reviewed as well as our needs and desires and those of the specific business opportunity.The legal structure or method deemed by management to be suitable will be selected based upon our review and our relative negotiating strength. Such methods may include, but are not limited to, leases, purchase and sale agreements, licenses, joint ventures and other contractual arrangements. We may act directly or indirectly through an interest in a partnership, corporation or other forms of organization.We likely will acquire our participation in a business opportunity through the issuance of common stock or other securities. Competition We expect to encounter substantial competition in our effort to develop our SIP’s housing system and ozone equipment business operations and our projects, joint venture or subsidiaries’ business plans.With the decline in the overall economic vitality in the United States, we anticipate that obtaining funding from any source will be difficult.We will continue to seek funding from business development companies, venture capital partnerships and corporations, venture capital affiliates of large industrial and financial companies, small investment companies, and wealthy individuals; however, if we are unsuccessful in our efforts to obtain funding we will likely delay or postpone the further development of our business operations. Employees We currently have no employees. 9 ITEM 1A:RISK FACTORS We need additional external capital and may be unable to raise it. Based on our current plan, we believe we may require at least $1 to $10 million dollars of additional financing within the next twelve months to expand our alternative energy business, SIP and ozone operations, to satisfy our accrued legal settlements and to meet our commitments to any other new projects.Our success will depend upon our ability to access equity capital markets or borrow on terms that are financially advantageous to us.In the current economy, we may not be able to obtain additional funds on acceptable terms.If we are able to borrow funds, we could be forced to use a large portion of our future revenue to repay principal and interest on those funds.If we issue our securities for capital, then the interests of our shareholders will be diluted.If we fail to obtain funds on acceptable terms, then we might be forced to delay or abandon some or all of our business plans. We currently have interests in several very different business opportunities and management must determine where to spend our limited resources at the risk of losing market opportunities in the remaining businesses. We currently have two business lines, five subsidiaries and own interests in joint ventures.We have very limited cash and are able to fund only one or two of these business opportunities.Management must determine which business opportunities are the most viable and which will provide immediate revenue, at the risk of not developing our other business opportunities.We cannot assure you that the business opportunities we choose to develop will become viable and result in cash flows. We may pursue acquisitions of complementary service product lines, technologies or other businesses and these acquisitions may interfere with our operations and negatively affect our financial position. From time to time, we evaluate potential acquisitions of businesses, services, products, or technologies.These acquisitions may result in a potentially dilutive issuance of equity securities, the incurrence of debt and contingent liabilities, and recognition of expenses related to goodwill and other intangible assets.In addition, acquisitions involve numerous risks, including difficulties in the assimilation of the operations, technologies, services, and products of the acquired companies; the diversion of our management’s attention from other business concerns; risks of entering markets in which we have no or limited direct prior experience; and, the potential loss of key employees of the acquired company.We cannot assure you that we will be successful in developing and implementing a business strategy that provides for continued growth of all of our subsidiaries or business opportunities. Certain conflicts of interest exist or may develop between Aquentium and our officer and director. As of the date of this filing, we have one director and officer, Mr. Mark T. Taggatz, and he has other business interests to which he currently devotes attention, which include his primary employment.He may be expected to continue to devote his attention to these other interests although management time should be devoted to our business.As a result, conflicts of interest may arise that can be resolved only through his exercise of judgment in a manner which is consistent with his fiduciary duties to Aquentium. 10 Failure to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act could lead to loss of investor confidence in our reported financial information. If we fail to achieve and maintain the adequacy of our internal control over financial reporting, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act (“Section 404").Effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to helping prevent financial fraud.If we cannot provide reliable financial reports or prevent fraud, then our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our stock could drop significantly. Pursuant to Section 404, in our annual report for the year ended September 30, 2012 we will be required to provide an attestation from our independent registered public accounting firm as to the effectiveness of our internal control over financial reporting.We cannot assure you as to our independent registered public accounting firm’s conclusions at September 30, 2012 with respect to the effectiveness of our internal control over financial reporting and there is a risk that our independent registered public accounting firm will not be able to conclude at that time that our internal controls over financial reporting are effective as required by Section 404. ITEM 2:PROPERTIES Principal Office Lease Starting October 1, 2009 we sublease 8,000 square feet of office space for a three year term from Sani-Dri, Inc.The rate is $0.50 per square foot per month in year one, $0.60 per square foot per month in year two and $0.75 per square foot per month in year three.The building is a one level commercial office and manufacturing space, with a reception area and two offices. This lease was canceled on August 31, 2012. In September 2012 we subleased space from Mark Taggatz the CEO and sole director of the Company. The Company pays $1,600 per month rent and is on a month to month lease. ITEM 3:LEGAL PROCEEDINGS As of the date of this filing, we are not a party to any ongoing legal proceeding. ITEM 4:MINE SAFETY INFORMATION None 11 PART II ITEM 5:MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our shares of common stock trade under the symbol “AQNM” and are listed on the OTC Bulletin Board.Our common stock is thinly traded and we do not have an active trading market at the time of this filing.The following table lists the range of the high and low bid price for our common stock for each quarter of the 2012 and 2011 fiscal years as reported by the OTC Bulletin Board.Over-the-counter market bid quotations reflect inter-dealer prices, without retail mark-up, mark-downs or commissions, and may not necessarily represent actual transactions. Date High Low December 31, 2011 March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2010 March 31, 2011 June 30, 2011 September 30, 2011 Our shares are subject to Section 15(g) and Rule 15g-9 of the Securities and Exchange Act, commonly referred to as the “penny stock” rule.The rule defines penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions.The rule provides that any equity security is considered to be a penny stock unless that security is registered and traded on a national securities exchange meeting specified criteria set by the SEC; issued by a registered investment company; or excluded from the definition on the basis of share price or the issuer’s net tangible assets. These rules may restrict the ability of broker-dealers to trade or maintain a market in our common stock and may affect the ability of shareholders to sell their shares.Broker-dealers who sell penny stocks to persons other than established customers and accredited investors must make a special suitability determination for the purchase of the security.Accredited investors, in general, include individuals with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse, and certain institutional investors.The rules require the broker-dealer to receive the purchaser’s written consent to the transaction prior to the purchase and require the broker-dealer to deliver a risk disclosure document relating to the penny stock prior to the first transaction.A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the security.Finally, monthly statements must be sent to customers disclosing recent price information for the penny stocks. Holders As of September 30, 2012, we had approximately 100 shareholders of record of our common stock, which does not include shares held in “street accounts” of securities brokers. 12 Dividends We have not paid cash or stock dividends and have no present plan to pay any dividends.Instead, we intend to retain any earnings to finance the operation and expansion of our business and the payment of any cash dividends on our common stock is unlikely.However, our board of directors may revisit this matter from time to time and may determine our earnings, financial condition, capital requirements and other factors allow the payment of dividends. Recent Sales of Unregistered Security On May 14, 2012 the Company issued 10,000,000 shares of common stock with a value of $60,000 ($0.006 per share) for accrued salary. On June 8, 2012 the Company issued 500,000 shares of common stock with a value of $12,500 ($0.025 per share) for cash. Issuer Purchase of Securities None ITEM 6:SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Executive Overview During the past year, Aquentium has actively expanded our operational focus to providing “green technologies” to businesses throughout the world.We continue to introduce our ozone system for use in food processing, beverage processing, hotels, schools, hospitals, and veterinarian clinics.We intend to market that product directly to businesses as well as sell directly to third party distributors.On a daily operational basis the company plans to sell and market our complete line of ozone sanitation equipment. During the next 12 months, the company plans on designing larger commercial water purification systems for use beyond the food and beverage industry. We are also expanding our business in the area of alternative energy.Currently, we are pursuing waste-to-energy projects throughout the world.We have focused our efforts on bringing waste-to-energy solutions to Asia, Europe, and North, Central and South America.Management is excited about the worldwide demand for such technology. 13 We continue to market our SIPs and with this technology we are actively seeking real estate projects in the market of affordable living or commercial office buildings that could utilize our SIP system.This product can be used worldwide. As part of the company’s original business model, we are actively seeking other businesses to acquire or invest in. In summary, management continues to position the company in a way to best benefit from worldwide economic conditions, trends, events, and demand for new technologies. Liquidity and Capital Resources At September 30, 2012, Aquentium had an accumulated deficit of $3,547,160 and recorded a net loss of $322,449 for the year ended September 30, 2012.We have recorded revenues of $17,160 during the period ending September 30, 2012 and $5,000 during the same period 2011.We have minimal cash or assets.Based on these factors there is substantial doubt that we can continue as a going concern unless we obtain external funding.Management plans to continue limited operations until we obtain additional funding to expand our operations. During the past two fiscal years we have relied primarily on related party advances and loans and the issuance of our common stock to satisfy our cash requirements.During fiscal year 2012 we received net advances of $1,560 from our President, Mark T. Taggatz, compared to advances of $1,000 he provided in 2011.Also, in 2012, Ozone Safe Food, a related party, advanced $2,900 to us.(See Part III, Item 13 “Certain Relationships and Related Transactions,” below.)The advances are used for operational expenses in the normal course of business.We anticipate that Mr. Taggatz or our affiliates may provide advances in the future; however, we have not entered into written agreements with any person and, therefore, no one is obligated to provide advances to us. Historically, we also issue shares of our common stock to pay for services and loans. During the fiscal year 2012 we issued 10,000,000 shares of common stock, value as $60,000 for accrued salary.In addition we issued 500,000 shares of common stock, valued at $12,500 for cash.During fiscal year 2010 we issued an aggregate of 1,100,000 common shares, valued at $45,000, in consideration for consulting services.During the fiscal year 2009 we issued 17,650,000 shares of common stock with a value of $455,700. Of those shares 1,250,000 were issued in October 2008 to Raymond Sabbaghi in consideration for consulting services related to business development for our ozone equipment and housing system operations valued at approximately $37,500.We also issued 12, 800,000 shares for accrued salaries and debt owed to Ozone Safe Food (and we issued 3,600,000 shares for marketing and consulting services.During the 2008 fiscal year we issued 100,000 shares, valued at $23,000, for business development services related to Aquentium de Mexico. Management expects to continue to issue common stock to pay for acquisitions, services and agreements.Any issuance of common stock will likely be pursuant to exemptions to the registration requirements provided by federal and state securities laws.The purchasers and manner of issuance will be determined according to our financial needs and the available exemptions.We do not currently intend to make a public offering of our stock.We also note that if we issue more shares of our common stock our shareholders may experience dilution in the value per share of their common stock. We intend to rely on debt and equity financing, capital contributions from management and sales of our common stock to pay for costs, services, operating leases, litigation expense and future development of our business opportunities.Accordingly, our focus for the next twelve months will be to obtain additional funding through debt or equity financing, but as of the date of this filing we have not finalized agreements for additional funding.Our success in obtaining funding will depend upon our ability to sell our common stock or borrow on terms that are financially advantageous to us.If we are unable to obtain financing, then expansion of our ozone distribution network and SIP’s manufacturing program may be delayed and our subsidiaries may remain inactive. 14 Results of Operations We recorded revenue of $17,160 in 2012 and $5,000 in 2011.Our general and administrative expenses were $323,769 in 2012 compared to $320,559 in2011.Interest expense was $12,040 in 2012 and for the same period in 2011.Net loss in 2012 was $322,449 compared to $327,599 in 2011. The decrease in net loss was due primarily to lower overhead costs in 2012.Management anticipates net losses will continue over the next two to three years as we develop our distribution methods for our products. Financing Activities Cash used in operating activities was $16,318 for the period ending September 30, 2012 compared to $11,089 for the same period in 2011.The lower amount in 2011 was due primarily to prepay of $3,200 offset by lower rent and accounts payable in 2012 over 2011. Cash provided by investing activities was $16,944 in 2012 compared to $11,089 in the same period in 2011. Cash advances by related parties plus the sale of common stock for $12,500 in 2012 were the source of the cash provided by financing activities in both 2012 and 2011. Off-Balance Sheet Arrangements None Commitments and Contingent Liabilities Prior to the 2007 year, we leased the Tennant Desert property in North Palm Springs, California.We subleased portions of this building and received rental income from the subleases.Due to a dispute with the landlord of the Tennant Desert property in August 2007 we moved to a new office.As a result of the legal action brought by the landlord a judgment was filed against Aquentium and we have recognized an accrued a liability of $237,815, including interest, related to the judgment awarded to the landlord of the Tennant Desert property. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 8:FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial statements are audited and included herein beginning on Exhibit 1, page 1 and are incorporated herein by this reference. 15 ITEM 9: CHANGES AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLSOURE None ITEM 9A (T):CONTROLS AND PROCEDURES Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rule 13a-15(e) or 15d-15(e) under the Exchange Act) that are designed to ensure that information required to be disclosed in our filings under the Exchange Act is recorded, processed, summarized and reported within the periods specified in the rules and forms of the SEC.This information is accumulated to allow timely decisions regarding required disclosure.Our Chief Executive Officer, who also acts in the capacity of principal financial officer, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report and based on that evaluation he concluded that our disclosure controls and procedures were effective. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act).Our Chief Executive Officer (Principal Officer) is responsible to design or supervise a process that provides reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. The policies and procedures include: • maintenance of records in reasonable detail to accurately and fairly reflect the transactions and dispositions ofassets, • reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance withgenerally accepted accounting principles, and that receipts and expenditures are being made only in accordance with authorizations of management and directors, and • reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material effect on our financial statements. For the year ended September 30, 2012, our management has relied on the Committee of Sponsoring Organizations of the Treadway Commission (COSO), “Internal Control - Integrated Framework,” issued in 1992, to evaluate the effectiveness of our internal control over financial reporting and based upon that framework management has determined that our internal control over financial reporting is effective. Our principal officer has also determined that there were no changes made in our internal controls over financial reporting during the fourth quarter of fiscal year 2012 that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. This annual report does not include an attestation report of our registered public accounting firm regarding management’s report on internal control over financial reporting.The management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit the company to provide only the management’s report in this annual report. ITEM 9B:OTHER INFORMATION None: 16 PART III ITEM 10:DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers Our executive officer and director is listed below.Our bylaws require three directors who serve until our next annual meeting or until each is replaced by a qualified director. We have two vacancies on our board of directors which we intend to fill at a later date.Our executive officers are appointed by our board of directors and serve at its discretion. Name Age Positions Held Director Term Mark T. Taggatz 48 President, CEO, Secretary/Treasurer, and Chairman of the Board From April 2, 2002 until next annual meeting Mark T. Taggatz was appointed Chairman of the Board on April 2, 2002, and he was appointed as President and Chief Executive Officer on April 15, 2002.He assumed the duties of Secretary/Treasurer in May 2003.He is also the President of Ozone Safe Food, Inc. Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934 requires our directors, executive officers and persons who own more than five percent of a registered class of our equity securities to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our common stock.Officers, directors and greater than ten-percent beneficial owners of our common stock are required by SEC regulations to furnish us with copies of all Section 16(a) reports they file and provide written representation that no Form 5 is required.Based upon review of the forms and representations furnished to us during the fiscal year ended September 30, 2011, we believe Mr. Taggatz failed to timely file two Forms 4 related to two transactions. Code of Ethics We have only one officer and director and minimal operations and, as a result, have not adopted a code of ethics for our principal executive and financial officers.Our board of directors will revisit this issue in the future to determine if adoption of a code of ethics is appropriate.In the meantime, our management intends to promote honest and ethical conduct, full and fair disclosure in our reports to the SEC and compliance with applicable governmental laws and regulations. Audit Committee We are a smaller reporting company with one director and executive officer who has an active role in our operations.As a result, we do not have an audit committee with an audit committee financial expert serving on that committee.Our entire board of directors acts as our nominating and audit committee. 17 ITEM 11: EXECUTIVE COMPENSATION Executive Officer Compensation The following table shows the compensation paid to our named executive officer in all capacities during the past three fiscal years.We have not entered into employment contracts with our executive officer and his compensation, if any, will be determined at the discretion of our board of directors.We are unable to pay cash for services rendered by our principal executive officer, Mr. Taggatz, and accordingly, we have accrued his compensation for the past three fiscal years. SUMMARY COMPENSATION TABLE Name and Principal Position Year Compensation All Other Compensation Total Mark T. Taggatz CEO $ $
